Citation Nr: 0025596	
Decision Date: 09/26/00    Archive Date: 10/04/00	

DOCKET NO.  97-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$10,873.48, to include the question of whether the 
overpayment was properly created.  

(The issue of the veteran's entitlement to service connection 
for a prostate disorder is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.

This matter arises from various decisions rendered since 
December 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which, in the 
aggregate, held that the overpayment at issue was properly 
created, and that waiver of its recovery was precluded by 
law.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals for appellate 
disposition.  


FINDINGS OF FACT

1.  The veteran was first awarded improved disability pension 
benefits effective September 1, 1990.

2.  On various Eligibility Verification Reports (EVRs) 
submitted by the veteran, he reported no earnings for 
calendar years 1991 and 1992, and a total of $1060 in 
earnings for calendar years 1993 through 1996.  

3.  As the result of an income verification match, the RO 
verified that the veteran had received earnings totaling $807 
during 1991, $1,805 during 1992, $2,104 during 1993, $2,420 
during 1994, and $3,561 during 1995.  Based upon that 
information, the RO recomputed the veteran's pension 
entitlement, and reduced his improved disability pension 
benefits retroactively effective February 1, 1991; the 
overpayment at issue ensued.

4.  The overpayment of improved disability pension benefits 
in the amount of $10,873.48 resulted from the veteran's 
failure to notify VA of his earnings during calendar years 
1991 through 1996.  

5.  The veteran's acceptance of improved disability pension 
benefits in excess of that to which he was entitled despite 
his knowledge of the requirement that he report his earnings 
promptly, demonstrates an intent on his part to seek an 
unfair advantage with knowledge of the likely consequences; 
it also resulted in a subsequent loss to the Government.


CONCLUSION OF LAW

The creation of the overpayment of improved disability 
pension benefits in the amount of $10,873.48 involved bad 
faith on the part of the appellant, and waiver of the 
recovery of this overpayment is therefore precluded.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded.  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed, and that the 
case is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that the appellant has challenged 
both the amount and the validity of the overpayment at issue.  
This matter must be resolved to ensure that the issue of the 
veteran's entitlement to waiver of the overpayment is not 
moot.  Cf. Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  
In this regard, the Board notes that the veteran was first 
awarded improved disability pension benefits effective 
September 1, 1990.  During all years from 1991 through 1996, 
the veteran was requested to submit an EVR reflecting his 
yearly income from all sources, as well as his family's 
unreimbursed medical expenses.  In May 1991, the veteran 
submitted an EVR in which he reported all of his earnings 
from employment as "0" for the period beginning September 
1990 and ending August 1992.  In October 1993, he indicated 
that he anticipated earnings of $60 during the upcoming 12-
month period.  In August 1994, he reported total wages from 
all employment as $500 yearly beginning August 1993 and 
ending August 1995.  In May 1996, he reported that he had no 
earnings for calendar years 1995 and 1996.  

In contrast to the foregoing, an income verification match 
conducted by VA disclosed that the veteran had earned $807 
during calendar year 1991, $1,805 during calendar year 1992, 
$2,104 in wages during 1993, $2,420 in wages during 1994, and 
$3.561 in wages during 1995.  

The veteran testified at a personal hearing in September 
1997.  He asserted that the annual income amounts cited above 
were inaccurate, and that he would obtain documentation to 
that effect.  That was not forthcoming.  Absent such 
verification, the information received as the result of the 
income verification match must be accepted as accurate.  In 
this regard, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272 (1999).  See 38 C.F.R. 
§ 3.271 (1999).  Wages are not specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  As such, the RO was 
correct in counting the wages earned by the veteran during 
the period beginning in 1991 and ending in 1996 in 
calculating the veteran's improved disability pension 
entitlement.  Thus, the Board is satisfied that the 
retroactive adjustment of the veteran's pension benefits as a 
result of the income verification match was proper, and that, 
therefore, the overpayment now at issue was properly created.  

Given the foregoing, the question at issue is whether the 
appellant is entitled to waiver of recovery of the 
overpayment now at issue.  In considering the facts in this 
case, the RO concluded that the appellant had demonstrated 
bad faith in the creation of the overpayment.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  The overpayment at issue 
resulted from the veteran's repeated failure to accurately 
report his wages during the years from 1991 to 1996.  In many 
instances, the veteran simply reported "0" when 
specifically required to report his wages on his annual EVR.  
Pursuant to 38 C.F.R. § 1.965(b)(2), bad faith only requires 
an intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  
After considering the evidence of the veteran's repeated 
failure to accurately report his wages during the years in 
question, the Board is convinced that the record clearly 
supports a finding of an intent on the appellant's part to 
seek an unfair advantage.  As such, he is guilty of bad faith 
in the creation of the improved disability pension 
overpayment at issue.  The Board's finding of bad faith 
regarding the overpayment at issue precludes the granting of 
waiver of recovery of the overpayment, notwithstanding the 
provisions of 38 C.F.R. § 1.965(a) regarding the standard of 
equity and good conscience.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-557 (1992).  This holding is consistent with 
the contentions offered by the appellant's representative in 
June 2000 to the effect that a debtor must have intended to 
seek unfair advantage before a finding of bad faith can be 
supported.  


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $10,873.48 is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge



 

